 1

 2

 3

 4

 5

 6                                                        J S -6
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10

11
     FRED STIER, an individual,              Case No. 8:21-cv-00557-JLS (JDEx)
12
                  Plaintiff
13                                           ORDER REMANDING CASE TO
           v.                                STATE COURT
14
     ALLSTATE INSURANCE AND DOES 1
15 TO 20 INCLUSIVE,

16                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
 1         On April 23, 2021, counsel filed a stipulation to remand this case to state court.
 2 (Doc. 12.) After reviewing the declaration of counsel, the Court rules as follows:

 3

 4         IT IS ORDERED:
 5         Based on the parties’ Stipulation, this case is hereby REMANDED to Orange
 6 County Superior Court, Case No. 30-02020-01171505.

 7

 8
     DATED: May 04, 2021
 9

10                                                   __________________________________
                                                     HON. JOSEPHINE L. STATON
11                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
